Citation Nr: 0634996	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-07 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wounds to the chest and head.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD; residuals of shrapnel wounds to the left 
foot, left leg, chest, and head; low back disability; 
sinusitis; bilateral hearing loss; and flat feet.

In a May 2004 rating decision, the RO determined that 
February 2003 rating decision contained clear and 
unmistakable error when it denied service connection for 
PTSD, bilateral hearing loss, tinnitus, and shrapnel wounds 
to the left leg, both feet, and left ankle.  Service 
connection is now in effect for such disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reflects that further development is 
necessary.  

The veteran's service medical records are not associated with 
the claims folder.  The RO requested such records from the 
National Personnel Records Center (NPRC) in June 1999, 
however, no response is in the claims folder.  Thus, the 
Board finds that an additional attempt to secure such records 
is necessary.

According to an October 2006 brief, the veteran's 
representative indicated that the veteran is currently 
incarcerated.  The Board finds that the RO should attempt to 
secure any medical records pertinent to the veteran from the 
correctional facility where the veteran is currently 
confined.  

As noted above, the RO granted service connection for 
shrapnel wounds to the left leg, left foot, right foot, and 
left ankle with limitation of motion.  Although service 
medical records were not available, the RO granted service 
connection based on the veteran's personnel records which 
demonstrated that the veteran sustained shrapnel wounds, as 
well as a January 2003 VA examination report which shows that 
the veteran currently has a shrapnel wound to his left leg 
and foot.  

The record contains a current diagnosis of flat feet.  With 
regard to the etiology of such disability, a January 2003 VA 
examiner stated that the veteran "probably" had flexible 
flat feet upon entrance into service and noted that a "fair 
number of recruits" have flat feet when they enter service 
and develop symptomatic flat feet during service.  However, 
the January 2003 VA examiner did not have the opportunity to 
review the veteran's service medical records.  Therefore, if 
such records are located and associated with the claims 
folder, the Board finds that the January 2003 VA examiner 
should have another opportunity to provide an opinion after 
reviewing the complete claims folder, to include the 
veteran's service medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should follow up on the June 
1999 request for the veteran's service 
medical records.  If the pertinent 
records are not available, NPRC should be 
requested to provide a written statement 
to that effect.  Any records which are 
obtained should be associated with the 
claims folder.  

2.  The RO should attempt to obtain any 
medical records pertinent to the veteran 
from the Florida State Prison, 7819 N.W. 
228th St., Raiford, FL 32026.  Any 
records which are obtained should be 
associated with the claims folder. 

3.  If the veteran's service medical 
records are associated with the claims 
folder, the complete claims folder should 
be referred to the examiner who conducted 
the January 23, 2003 VA orthopedic 
examination.  

The examiner should render an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
flat feet were incurred or aggravated 
during service.  The examiner should be 
asked to provide a complete rationale for 
any proffered opinions.  Any newly 
obtained opinion should be reconciled 
with the January 2003 opinion.

4.  Upon completion of the above 
requested development, the RO should re-
adjudicate the issues of entitlement to 
service connection for residuals of 
shrapnel wounds to the chest and head; 
low back pain; sinusitis; and flat feet.  
All applicable laws and regulations 
should be considered.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


